Order entered January 8, 2013




                                           In The
                                Court of Appeals
                         Fifth District of Texas at Dallas
                                    No. 05-12-00476-CR
                                    No. 05-12-00477-CR

                      JOSEPH MANUEL MEISENBACH, Appellant

                                                 V.

                            THE STATE OF TEXAS, Appellee

                        On Appeal from the 401st District Court
                                 Collin County, Texas
                 Trial Court Cause Nos. 401-83078-2011, 401-83079-2011

                                         ORDER
       The Court GRANTS appellant’s December 31, 2012 request for an extension of time to

file his pro se response to the Anders brief filed by counsel. We ORDER appellant to file his

response by MARCH 1, 2013.

       We DIRECT the Clerk to send a copy of this order, by first-class mail, to Joseph Manuel

Meisenbach, TDCJ No. 1778525, Beto Unit, 1391 F.M. 3328, Tennessee Colony, Texas 75880.



                                           /s/        DAVID W. EVANS
                                                      JUSTICE